Citation Nr: 0729883	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than June 11, 2004, 
for special monthly compensation (SMC) based on loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his brother-in-law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1969 to May 
1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2005 decision by the RO.

The veteran's claim of service connection for prostrate 
cancer due to exposure to herbicides in Vietnam was received 
at the RO on May 27, 2004.  By a July 2004 decision the RO 
granted service connection for prostrate cancer with a 100 
percent evaluation, effective from May 27, 2004.  A year 
later, the RO reviewed the status of the veteran's prostrate 
cancer disability by ordering a VA review examination which 
was conducted during May 2005.  By its June 2005 decision, 
the RO continued the 100 percent disability rating for 
service-connected prostrate cancer, and, on its own motion, 
awarded SMC for loss of use of a creative organ.  The 
effective date for the award of SMC was June 11, 2004, the 
date the veteran had prostrate surgery.  


FINDINGS OF FACT

1.  The RO assigned an effective date of June 11, 2004, for 
the award of SMC based on loss of use of a creative organ.

2.  In an October 2005 notice of disagreement the veteran 
indicated that he wanted an earlier effective date for the 
award of SMC based on loss of use of a creative organ.

3.  There was no formal or informal claim for SMC based on 
loss of use of a creative organ prior to the RO's June 2005 
decision granting SMC.

4.  It was not factually ascertainable until June 11, 2004, 
that the veteran met the criteria for the award of SMC based 
on loss of use of a creative organ.

CONCLUSION OF LAW

The criteria for award of an effective date earlier than June 
11, 2004, for the award of SMC based on loss of use of an 
organ have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

Here, in its June 2005 decision the RO awarded the veteran 
SMC for loss of use of a creative organ on its own motion 
without the veteran having made a claim for same.  Therefore, 
because there was no initial claim for SMC by the veteran, no 
VCAA notice was sent either before or after the RO's June 
2005 decision.  However, inasmuch as the RO awarded a full 
grant of benefits for SMC, the only issue in this appeal is 
whether the criteria have been met for an earlier effective 
date.  Although no VCAA notification letter was sent relating 
to SMC, this was not prejudicial to the veteran since he was 
subsequently provided adequate notice relating to the 
criteria for determining effective date.  The veteran was 
sent a statement of the case in November 2005 that provided 
comprehensive information about the criteria for determining 
effective date.  In an April 2006 letter to the veteran, the 
RO additionally informed him of the criteria for establishing 
a rating and an effective date in connection with his appeal.  
If there is a VCAA deficiency, i.e., VCAA error, this error 
is presumed prejudicial to the veteran.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of his appeal for an earlier effective date for 
SMC.  Since the RO had granted the full SMC benefit on its 
own motion, initial VCAA compliance by the sending of a VCAA 
notice letter was unnecessary.  Thus, even though no VCAA 
notice letter was sent relating to SMC before or after the 
RO's June 2005 decision, and notice relating to the criteria 
for effective date was sent after that decision, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).
 


B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

At the June 2007 hearing, the veteran testified that he had 
been experiencing symptoms of erectile dysfunction during 
2003, and before during 2002, before his prostrate cancer was 
diagnosed.  Although he had been regularly using the Ann 
Arbor VAMC for treatment of various disorders, he went to a 
VA medical facility in Lansing during 2003 where an elevated 
PSA was noted.  He was apparently referred to the Battle 
Creek VAMC where he testified that it was first determined 
that he had prostrate cancer.  His elevated PSA was first 
noted at the Ann Arbor VAMC during December 2003.  The Board 
notes that the VA treatment records from Lansing and Battle 
Creek were not obtained by the RO.  However, as further 
discussed below, the Board finds that these records are not 
relevant to the veteran's claim of an earlier effective date 
for the award of SMC for loss of use of a creative organ, and 
they are not needed in order to render a decision in this 
case.      

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment 
at the Ann Arbor VAMC.  The initial decision granting service 
connection for prostrate cancer in July 2004 was based on 
treatment records from the Ann Arbor VAMC.  He was afforded a 
VA examination to review the status of his service-connected 
prostrate cancer during May 2005 where erectile dysfunction 
was also diagnosed.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.


II.  The Merits of the Veteran's Claim

The veteran contends that, because he was experiencing 
erectile dysfunction before his prostrate cancer was 
diagnosed, that he should be awarded an earlier effective 
date for SMC for loss of use of a creative organ.  In his 
January 2006 substantive appeal, the veteran contended that 
the earlier effective date for SMC due to loss of a creative 
organ should be September 3, 2003, because that is the date 
he filed his original request for benefits as a result of 
exposure to agent orange.  At the June 2007 hearing, the 
veteran, with supportive testimony from his wife, testified 
that he had been experiencing symptoms of erectile 
dysfunction in 2003, and before during 2002, which apparently 
led to the diagnosis of prostrate cancer.  He testified that 
he went to a VA medical facility in Lansing during 2003 where 
an elevated PSA was noted.  He was apparently referred to the 
Battle Creek VAMC where he testified that it was first 
determined that he had prostrate cancer.

In this case, the RO's award of SMC was an award of increased 
compensation, and not for service connection.  VA law and 
regulations provide that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The claim must be considered pursuant to the criteria under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period, then the effective date 
will be assigned as of the date of the ascertainable 
increase. 

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.
 
Here, treatment records from the Ann Arbor VAMC after the 
veteran's prostrate surgery on June 11, 2004, showed a 
problem with erectile dysfunction.  The May 2005 review 
examination confirmed the chronic disorder and attributed it 
to the veteran's prostrate surgery.  The veteran's erectile 
dysfunction is only recognized as secondary to his prostrate 
disorder.  Even if the veteran had made a claim of service 
connection for erectile dysfunction or for SMC due to loss of 
a creative organ prior to May 2004 (when he filed his claim 
of service connection for prostrate cancer), without the 
relationship to the prostrate cancer and the rule of 
presumptive exposure to agent orange, such a claim would not 
have been successful.  The Board also notes that the rule for 
award of increased benefits only applies once a formal claim 
for compensation has been allowed.  Then receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Here, it was the 
grant of service connection for prostrate cancer in July 2004 
that allowed the RO to treat the May 2005 VA review 
examination as an informal claim for SMC based on loss of use 
of a creative organ.  Inasmuch as the award of SMC was made 
on the RO's own motion, the Board finds that the date of the 
VA examination on May 31, 2005, is the appropriate date to be 
considered as the date of receipt of an informal claim for 
SMC based on loss of use of a creative organ.  Id.  
Therefore, the earliest effective date allowable for the 
award of SMC for the veteran's loss of use of a creative 
organ would be June 1, 2004, if it was factually 
ascertainable that an increase in disability had occurred at 
that time.

Inasmuch as the Board has found that the earliest possible 
effective date pursuant to applicable law and regulations is 
June 1, 2004, the veteran's arguments for an earlier 
effective date are without merit.  Review of the record 
indicates that the veteran did file a claim of service 
connection for a skin disorder diagnosed as hyperkeratotic 
eczema due to exposure to Agent Orange which was received by 
the RO on August 18, 2003.  However, this was not a claim of 
service connection for all diseases that could be related to 
exposure to Agent Orange, nor was it a claim of service 
connection for prostrate cancer. 

Although VA treatment records from Lansing and Battle Creek 
could show that the veteran complained of and/or was 
diagnosed with erectile dysfunction during 2003 in connection 
with the eventual diagnosis of elevated PSA and prostrate 
cancer, the essential fact here is that the veteran never did 
file a claim of service connection for erectile dysfunction 
or for SMC for loss of a creative organ in connection with 
his claim of service connection for prostrate cancer.  
Therefore, as noted above in the discussion of VA's duty to 
assist, any VA treatment records from Lansing and Battle 
Creek are not relevant to the Board's determination in this 
case.  They are also not relevant because, in this case, 
their contents could make no difference to the fact that the 
earliest possible effective date in the present circumstances 
is June 1, 2004.   

The Board finds that June 11, 2004, the date of the veteran's 
prostrate surgery, is the earliest date that it was factually 
ascertainable that an increase in disability had occurred and 
an award of SMC was warranted.  The VA examiner in May 2005 
noted that the most likely cause of the veteran's erectile 
dysfunction was his prostrate surgery.  The RO properly 
accorded the May 2005 examination the status of an informal 
claim for SMC based on loss of use of a creative organ.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  
Therefore, the veteran's claim for an earlier effective date 
must be denied. 

ORDER

An effective date earlier than June 11, 2004, for the award 
of SMC based on loss of use of a creative organ is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


